[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
The defendant L'Hermitage Condominium Association, Inc. now moves to dismiss the complaint of the plaintiff pursuant to P.B. § 10-30, et seq. and § 52-46a of the general statutes because of late return of process. The writ's return day was December 16, 1997. Service was timely made by the Sheriff but the writ was not timely returned to the Clerk after service. The provisions of § 52-46a of the statutes require that process be returned to the Clerk not later than six days prior to the return date. In this case the process was not returned to the Clerk until one day before, on December 15, 1997. The statutory requirement is mandatory. Rogozinski v. American Food Service Equipment Corp. ,211 Conn. 431, 433, 559 A.2d 1110 (1989). The case is dismissed. See Rana v. Ritacco, 236 Conn. 330, 339, 672 A.2d 946 (1996).
FLYNN, J.